Title: To James Madison from Fulwar Skipwith, 24 April 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris 24 April 1807

With this I have the honor to forward a list of American Vessels now depending for trial before the Council of Prize Causes: Fifty three of which are Captures made during the late & Ten during the present War.  Seventeen are represented by me as Agent for Prize Causes & thirty Six others by Individuals, as Special Attorneys.
The whole of those captured during the late War, except four Cases, have been carried into different Colonial Ports; hence the very great delay in their trials, for the want of the proceedings of the Colonial Courts of Admiralty, & the appearance, or defence of the Captors.
In a subsequent communication with respect to these Captures, I shall be more particular in my observations, being promised access to the Files of the Council of Prizes.  With great respect & consideration I have the honor to be, Sir Your Mo. Ob Servt.

Fulwar Skipwith

